Dismissed and Memorandum Opinion filed June 30, 2005








Dismissed and Memorandum Opinion filed June 30, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00011-CV
____________
 
SHARLA BARR, Appellant 
 
V.
 
MARIANO AMADOR, Appellee
 
 
 

 
On Appeal from the
328th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 03-CV-128746
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 16, 2004.
On May 23, 2005, appellant filed a motion to dismiss because
she no longer desires to prosecute the appeal. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum
Opinion filed June 30, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.